DETAILED ACTION

EXAMINER’S AMENDMENT
The application has been amended as follows: 

Amend the Title:
DISPLAY CONTROL DEVICE AND METHOD FOR GENERATING AN IMAGE OF A REAR VIEW OF A VEHICLE

Amend Claims 1, 10 and 11:
the non-rectangular image at the second part is compressed at a ratio of (i) a sum of (a) a first length in the vehicle vertical direction between a highest point of the upper edge in the vehicle vertical direction between a lowest point of the lower edge 

Cancel Claim 3.

Amend Claim 7:
The display control device according to claim 2, wherein the display control device is configured to generate the non-rectangular image by compressing the rectangular image such the 

Allowable Subject Matter
Claims 1-2, 4-15 and 17-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The amendment in the independent claims is distinguished over prior art of record Watanabe (US 20120154589) in view of Yoshimatsu (US 20060197843) and further in view of Saito (US 20140043466). The combination of Watanabe, Yoshimatsu and Yoshimatsu does not teach compressing the non-rectangular image at the second part with a compressed ratio of (i) sum of (a) and (b) which is a difference in length between the first part and the second part, to (ii) length of the second part as shown in Fig. 3B in view of the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619